Mobley, Presiding Justice.
This case has previously been before this court. Howard v. Smith, 226 Ga. 850 (178 SE2d 159). The appellee in the present appeal has made a motion to dismiss the appeal because the transcript was not filed within thirty days after the filing of the notice of appeal, as required by Ga. L. 1965, pp. 18, 26 (Code Ann. § 6-806), and no extension of time for filing the transcript was requested or granted. The notice of appeal was filed November 20, 1970. The transcript was filed with the clerk of the superior court on January 18, 1971. No extension of time for filing the transcript is shown by the record. Under repeated rulings of this court the motion to dismiss must be granted. Stevens v. Clayton County, 226 Ga. 528 (175 SE2d 831); Fowler v. State, 226 Ga. 646 (177 SE2d 47).

Appeal dismissed.


All the Justices concur.